Exhibit 10.8

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 7, 2017 by and among COGINT, INC. (f/k/a IDI, Inc.), a Delaware
corporation, as parent (the “Parent”), FLUENT, LLC, a Delaware limited liability
company (“Borrower”), the other borrower parties party hereto (together with the
Parent and the Borrower, the “Borrower Parties”), WHITEHORSE FINANCE, INC., as
Administrative Agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), and the lenders party hereto (collectively,
the “Lenders”).  Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement (as
defined below).

RECITALS

A.The Borrower, the Parent, Administrative Agent and the Lenders, together with
the persons party thereto from time to time as Guarantors, are party to that
certain Credit Agreement, dated as of December 8, 2015, as amended by that
certain Limited Consent and Amendment No. 1 to Credit Agreement, dated June 8,
2016, that certain Limited Consent and Amendment No. 2 to Credit Agreement,
dated September 30, 2016, and that certain Amendment No. 3 dated January 19,
2017 (the “Credit Agreement”).

B.The Borrower Parties have requested that the Majority Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

C.The Administrative Agent and those Lenders constituting Majority Lenders have
agreed to so amend the Credit Agreement on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Amendment to Credit Agreement

.  Subject to the satisfaction of the conditions precedent set forth below, and
in reliance on the representations, warranties, covenants and other agreements
of the Borrower Parties contained herein, Section 8.8(b) of the Credit Agreement
is hereby amended by amending and restating the second sentence thereof to read
in its entirety as follows:

 

“Notwithstanding anything contained herein to the contrary, (i) the Borrower
Parties shall not be required to comply with the minimum EBITDA level set forth
in this Section 8.8(b) for the fiscal quarter ending June 30, 2017 and (ii)
following the consummation of any Permitted Acquisition, the minimum EBITDA
levels required pursuant to this Section 8.8(b) shall be calculated on a Pro
Forma Basis.”

 

Representations and Warranties of the Borrower Parties

.  The Borrower Parties represent and warrant that:

(a)The Borrower Parties have the power and have taken all necessary action,
corporate or otherwise, to authorize them to execute, deliver, and perform their
respective obligations under this Amendment in accordance with the terms hereof
and to consummate the transactions contemplated hereby.

(b)This Amendment has been duly executed and delivered by the Borrower Parties,
and is a legal, valid and binding obligation of the Borrower Parties,
enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditor’s rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(c)All of the representations and warranties of the Borrower Parties under this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein, as applicable), and there shall exist no Default or Event of Default,
in each case after giving effect to this Amendment.

1

 

 

--------------------------------------------------------------------------------

 

(d)The execution, delivery, and performance of this Amendment in accordance with
its terms and the consummation of the transactions contemplated hereby do not
and will not (i) violate any Applicable Law in any material respect, (ii)
conflict with, result in a breach of or constitute a default under the
certificate of incorporation or formation, by-laws, partnership agreement,
operating agreement or other governing documents of any Borrower Party or under
any Material Contract, or (iii) result in or require the creation or imposition
of any Lien upon or with any assets or property of any Borrower Party except
Permitted Liens.  Additionally, each Borrower Party and each Subsidiary of a
Borrower Party is otherwise in compliance, in all material respects, with all
Applicable Laws and with all of the provisions of its certificate of
incorporation or formation, by-laws, partnership agreement, operating agreement
or other governing documents.

Effectiveness

.  This Amendment shall be effective at the time that each of the conditions
precedent set forth in this Section 3 shall have been met:

(a)Amendment.  The Administrative Agent shall have received duly executed
counterparts of this Amendment signed by the Borrower Parties and the Lenders
constituting Majority Lenders.

(b)Representations and Warranties.  The representations and warranties contained
herein shall be true, correct and complete.

(c)

No Default or Event of Default.  No Default or Event of Default would result
after giving effect to this Amendment.

Reference To And Effect Upon The Loan Documents

.

(a)Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents, and all rights of the members of the Lender Group and all of the
Obligations, shall remain in full force and effect.  Each of the Borrower
Parties hereby confirms that the Credit Agreement and the other Loan Documents
are in full force and effect and that, as of the date hereof, no Borrower Party
has any right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Credit Agreement or any
other Loan Document.

(b)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Credit Agreement, this Amendment or any other Loan Document or (ii)
amend, modify or operate as a waiver of any provision of the Credit Agreement or
any other Loan Documents or any right, power or remedy of any member of the
Lender Group.

(c)From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Credit Agreement, as amended hereby, and (ii) the term “Loan
Documents” in the Credit Agreement and the other Loan Documents shall include,
without limitation, this Amendment and any agreements, instruments and other
documents executed and/or delivered in connection herewith.

(d)Neither the Administrative Agent nor any other Lender has waived, is by this
Amendment waiving or has any intention of waiving (regardless of any delay in
exercising such rights and remedies) any Default or Event of Default which may
be continuing on the date hereof or any Default or Event of Default which may
occur after the date hereof, and neither the Administrative Agent nor any Lender
has agreed to forbear with respect to any of its rights or remedies concerning
any Defaults or Events of Default, which may have occurred or are continuing as
of the date hereof, or which may occur after the date hereof.

(e)This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.  

2

 

--------------------------------------------------------------------------------

 

Section 5.  General Release; Indemnity; Covenant Not To Sue.

(a)In consideration of, among other things, the execution and delivery of this
Amendment by the Administrative Agent and Lenders signatory hereto, the Borrower
Parties, on behalf of themselves and their respective agents, representatives,
officers, directors, advisors, employees, subsidiaries, affiliates, successors
and assigns (collectively, "Releasors"), hereby forever waive, release and
discharge, to the fullest extent permitted by law, each Releasee (as hereinafter
defined) from any and all claims (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, accounts, interests, liens, promises, warranties, damages and
consequential damages, demands, agreements, bonds, bills, specialties,
covenants, controversies, variances, trespasses, judgments, executions, costs,
expenses or claims whatsoever (collectively, the "Claims") that such Releasor
now has or hereafter may have, of whatsoever nature and kind, whether known or
unknown, whether now existing or hereafter arising, whether arising at law or in
equity, against any or all members of the Lender Group, any of the foregoing
parties in any other capacity and each of their respective affiliates,
subsidiaries, shareholders and "controlling persons" (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing (collectively, the "Releasees"), in
each case based in whole or in part on facts, whether or not now known, existing
on or before the date hereof, in each case that relate to, arise out of or
otherwise are in connection with: (i) any or all of the Loan Documents or
transactions contemplated thereby or any actions or omissions in connection
therewith, (ii) any aspect of the dealings or relationships between or among the
Borrower and the other Borrower Parties, on the one hand, and any or all members
of the Lender Group, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof, or (iii) any
aspect of the dealings or relationships between or among any or all of the
equity holders of the Borrower Parties, on the one hand, and the members of the
Lender Group, on the other hand, but only to the extent such dealings or
relationships relate to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof.  The receipt by the Borrower or any
other Borrower Party of any Loans or other advances made by any member of the
Lender Group after the date hereof shall constitute a ratification, adoption and
confirmation by such party of the foregoing general release of all Claims
against the Releasees which are based in whole or in part on facts, whether or
not now known or unknown, existing on or prior to the date of receipt by the
Borrower or any other Borrower Party of any such Loans or other advances.

(b)The Borrower hereby agrees that it shall be obligated to indemnify and hold
the Releasees harmless with respect to any and all liabilities, obligations,
losses, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by the Releasees, or any of them,
whether direct, indirect or consequential, arising from or in connection with
the negotiation, preparation, execution, delivery, performance, administration
and enforcement of the Credit Agreement, the other Loan Documents, this
Amendment or any other document executed and/or delivered in connection herewith
or therewith; provided, that the Borrower shall have no obligation to indemnify
or hold harmless any Releasee hereunder with respect to liabilities to the
extent they result from the gross negligence or willful misconduct of that
Releasee as determined by a court of competent jurisdiction by a final and
nonappealable judgment.  If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

(c)In entering into this Amendment, the Borrower Parties have consulted with,
and has been represented by, legal counsel and expressly disclaims any reliance
on any representations, acts or omissions by any of the Releasees made on or
before the date hereof and hereby agree and acknowledge that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.

(d)The Borrower Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged pursuant to Section 5(a)
hereof.  If any Releasor violates the foregoing covenant, the Borrower agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and out-of-pocket expenses incurred by
any Releasee as a result of such violation.

(e)The provisions of this Section 5 shall survive the termination of this
Amendment, the Credit Agreement, the other Loan Documents and payment in full of
the Obligations.

3

 

--------------------------------------------------------------------------------

 

Construction

.  This Amendment and all other agreements and documents executed and/or
delivered in connection herewith have been prepared through the joint efforts of
all of the parties hereto.  Neither the provisions of this Amendment or any such
other agreements and documents nor any alleged ambiguity therein shall be
interpreted or resolved against any party on the ground that such party or its
counsel drafted this Amendment or such other agreements and documents, or based
on any other rule of strict construction. Each of the parties hereto represents
and declares that such party has carefully read this Amendment and all other
agreements and documents executed in connection herewith, and that such party
knows the contents thereof and signs the same freely and voluntarily.  The
parties hereto acknowledge that they have been represented by legal counsel of
their own choosing in negotiations for and preparation of this Amendment and all
other agreements and documents executed in connection herewith and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.  If any matter is left to
the decision, right, requirement, request, determination, judgment, opinion,
approval, consent, waiver, satisfaction, acceptance, agreement, option or
discretion of any member of the Lender Group or its employees, counsel or agents
in the Credit Agreement or any other Loan Documents, unless otherwise expressly
set forth in the Credit Agreement or such Loan Document, such action shall be
deemed to be exercisable by such member of the Lender Group or such other Person
in its sole and absolute discretion and according to standards established in
its sole and absolute discretion.  Without limiting the generality of the
foregoing, “option” and “discretion” shall be implied by the use of the words
“if” and “may.”

Costs And Expenses

.  As provided in Section 10.2 of the Credit Agreement, the Borrower Parties
agree to reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses, including the reasonable fees and
disbursements of counsel, incurred by the Administrative Agent in connection
with this Amendment.

Governing Law

.  All matters arising out of, in connection with or relating to this Amendment,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest), shall be construed in
accordance with and governed by the laws of the State of New York.

Consent to Jurisdiction

.  FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE
LENDER GROUP WITH RESPECT TO THIS AMENDMENT, EACH BORROWER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW  YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK, THE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT.  THE CONSENT TO JURISDICTION HEREIN SHALL BE EXCLUSIVE; PROVIDED THAT THE
LENDER GROUP, OR ANY OF THEM, RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY
BORROWER PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.  THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT
ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY
AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY
SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH BORROWER
PARTY; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO
BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT.  EACH BORROWER
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH BORROWER PARTY AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT, SUCH
SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING.  IN THE
EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE
AS AGENT OF EACH BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF
NEW YORK, EACH BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT
THEREOF SO THAT AT ALL TIMES EACH BORROWER

4

 

--------------------------------------------------------------------------------

 

PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW
YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AMENDMENT AND ALL
OTHER LOAN DOCUMENTS.  IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL
PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE
IN SUCH MANNER AS PERMITTED BY LAW.

 

Consent to Venue

. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW
OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED
STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

Waiver of Jury Trial

.  EACH BORROWER PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER PARTY HERETO,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES
NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER OF THE LENDER
GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL
MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AMENDMENT AND THE
RELATIONS AMONG THE PARTIES LISTED IN THIS AMENDMENT.

Headings

.  Headings used in this Amendment are for convenience only and shall not affect
the interpretation of any provision hereof.

Loan Document

.  This Amendment shall constitute a Loan Document.  For the avoidance of doubt,
any breach of the covenants contained in this Amendment shall be an Event of
Default under the Credit Agreement.

Reaffirmation

.  Each Borrower Party, as debtor, grantor, mortgagor, pledgor, guarantor,
assignor, or in other similar capacities in which such Borrower Party grants
liens or security interests in its properties or otherwise acts as accommodation
party, guarantor or indemnitor, as the case may be, in any case under the Loan
Documents, hereby (i) acknowledges, ratifies and confirms that all Obligations
constitute valid and existing “Obligations” under the Credit Agreement (as
amended by this Amendment), and (ii) ratifies and confirms that (x) any and all
Loan Documents to which it is a party and (y) its respective guarantees,
pledges, grants of security interests and other similar rights or obligations,
as applicable, under each of the Loan Documents to which it is party, remain in
full force and effect notwithstanding the effectiveness of this Amendment to
secure all of the Obligations arising under or pursuant to and as defined in the
Credit Agreement as amended by this Amendment.  Without limiting the generality
of the foregoing, each Credit Party further agrees (A) that any reference to
“Obligations” contained in any Loan Documents shall include, without limitation,
the “Obligations” as such term is defined in the Credit Agreement (as amended by
this Amendment) and (B) that the related guarantees and grants of security
contained in such Loan Documents shall include and extend to such Obligations.

Severability

.  Any provision of this Amendment which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

Counterparts

. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same agreement.  In proving this Amendment
or any other Loan Document in any judicial proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought.  Any signatures hereto delivered
by Electronic Transmission shall be deemed an original signature hereto.

5

 

--------------------------------------------------------------------------------

 

Assignments; No Third Party Beneficiaries

.  This Amendment shall be binding upon and inure to the benefit of the
Borrower, the other Borrower Parties, each member of the Lender Group and their
respective successors and assigns; provided, that the Borrower shall be entitled
to delegate any of its duties hereunder or assign any of its rights or remedies
set forth in this Amendment without the prior written consent of Administrative
Agent in its sole discretion.  No Person other than the Borrower, the other
Borrower Parties and the Lender Group and, in the case of Section 5 hereof, the
Releasees, shall have any rights hereunder or be entitled to rely on this
Amendment and all third-party beneficiary rights (other than the rights of the
Releasees under Section 5 hereof) are hereby expressly disclaimed.

[Signature pages to follow]

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

BORROWER PARTIES:

FLUENT, LLC,

as the Borrower

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

 

 

COGINT, INC.,

as the Parent

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 

 

 

AMERICAN PRIZE CENTER LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

 

 

DELIVER TECHNOLOGY LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

 

 

FIND DREAM JOBS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager






[Signature Page to Amendment]



--------------------------------------------------------------------------------

 

 

 

 

FLUENT MEDIA LABS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

 

REWARD ZONE USA LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

 

REWARDSFLOW LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

SAMPLES & SAVINGS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

SEARCH WORKS MEDIA, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

SEA OF SAVINGS LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager






[Signature Page to Amendment]

--------------------------------------------------------------------------------

 




IDI HOLDINGS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

 

 

INTERACTIVE DATA, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Manager

 

 

 

 

 

Q INTERACTIVE, LLC,

as a Subsidiary Guarantor

 

By:  Cogint, Inc., its sole member

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 

 

 

CLICKGEN, LLC,

as a Subsidiary Guarantor

 

By:  Q Interactive, LLC, its sole member

By:  Cogint, Inc., its sole member

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 






[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

 

NETCREATIONS, LLC,

as a Subsidiary Guarantor

 

By:  ClickGen, LLC, its sole member

By:  Q Interactive, LLC, its sole member

By:  Cogint, Inc., its sole member

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 

 

BXY VENTURES, LLC,

as a Subsidiary Guarantor

 

By:  NetCreations, LLC, its sole member

By:  ClickGen, LLC, its sole member

By:  Q Interactive, LLC, its sole member

By:  Cogint, Inc., its sole member

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 

 

COGINT TECHNOLOGIES, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 

 

EASE WINS, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer






[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

 

 

MAIN SOURCE MEDIA, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 

IDI VERIFIED, LLC,

as a Subsidiary Guarantor

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

BIG PUSH MEDIA, LLC

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

HVGUS, LLC

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

INBOX PAL, LLC

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

FIND DREAM SCHOOLS, LLC

 

By: /s/ Derek Dubner

Name:  Derek Dubner

Title:    Chief Executive Officer

 

 

 




[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

ADMINISTRATIVE AGENT:

 

 

 

WHITEHORSE FINANCE, INC.,

as Administrative Agent

 

By:  /s/ Edward J. Giordano

Name:  Ed Giordano

Title:  Duly Authorized Signatory

 

 

 



[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

 

WHITEHORSE FINANCE CREDIT I, LLC,

as a Lender

 

By:  Whitehorse Finance, Inc., its designated manager

 

By:  /s/ Edward J. Giordano

Name:  Ed Giordano

Title:  Duly Authorized Signatory

 

 

 

 

 

WHITEHORSE SMA FUNDING I, LLC,

as a Lender

 

By:  /s/ Richard Siegel

Name:  Richard Siegel

Title:  Duly Authorized Signatory

 

 

 

 

 

H.I.G. WHITEHORSE SMA ABF, L.P.,

as a Lender

 

By:  /s/ Richard Siegel

Name:  Richard Siegel

Title:  Duly Authorized Signatory






[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

 

WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I, LLC,

as a Lender

 

By:  /s/ Richard Siegel

Name:  Richard Siegel

Title:  Duly Authorized Signatory

 

 

 

WHITEHORSE OFFSHORE CREDIT OPPORTUNITIES I, LLC,

as a Lender

 

By:  /s/ Richard Siegel

Name:  Richard Siegel

Title:  Duly Authorized Signatory

 

 

 

 

H.I.G. WHITEHORSE TRINITY CREDIT, LLC,

as a Lender

 

By:  H.I.G.-GPII, Inc., its manager

 

By:  /s/ Richard Siegel

Name:  Richard Siegel

Title:  Duly Authorized Signatory

 

 

 

 

 

 

 

[Signature Page to Amendment]